[Cite as State v. Read-Bates, 2022-Ohio-2684.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                            No. 111136
                 v.                               :

TREVON READ-BATES,                                :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 4, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                  Case Nos. CR-18-633822-D and CR-19-636650-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Tasha L. Forchione, Assistant Prosecuting
                 Attorney, for appellee.

                 Mary Catherine Corrigan, for appellant.


FRANK DANIEL CELEBREZZE, III, P.J.:

                Appellant Trevon Read-Bates (“appellant”) appeals the judgment of the

Cuyahoga County Court of Common Pleas denying his second motion to withdraw

his guilty plea. After a thorough review of the applicable law and facts, we affirm the

judgment of the trial court.
                      I. Factual and Procedural History

            The underlying facts in this matter were set forth by this court in State

v. Read-Bates, 8th Dist. Cuyahoga Nos. 108848, 108849, 108850, and 108851,

2020-Ohio-3456 (“Read-Bates I”) as follows:

      In the span of seven months, Read-Bates was indicted in four separate
      cases. On July 25, 2018, in Cuyahoga C.P. No. CR-18-630595-A, Read-
      Bates was charged with escape in violation of R.C. 2921.34(A)(3).

      On November 9, 2018, in Cuyahoga C.P. No. CR-18-633822-D, he
      was charged with attempted murder in violation of R.C.
      2923.02/2903.02(A), three counts of felonious assault in violation of
      R.C. 2903.11(A)(2), discharge of a firearm on or near prohibited
      premises in violation of R.C. 2923.162(A)(3), and tampering with
      evidence in violation of R.C. 2921.12(A)(1). With the exception of the
      tampering charge, each count contained one- and three-year firearm
      specifications. The indictment also contained a forfeiture specification.

      On December 11, 2018, in Cuyahoga C.P. No. CR-18-635189-A, he was
      charged with trafficking in violation of R.C. 2925.03(A)(2) and two
      counts of drug possession in violation of R.C. 2925.11(A).

      On February 12, 2019, in Cuyahoga C.P. No. CR-19-636650-A, he was
      charged with three counts of improperly discharging into a habitation
      in violation of R.C.-2923.161(A)(1), three counts of felonious assault in
      violation of R.C. 2903.11(A)(2), domestic violence in violation of R.C.
      2919.25(A), discharge of a firearm on or near prohibited premises in
      violation of R.C. 2923.162(A)(3), endangering children in violation of
      R.C. 2919.22(A), telecommunications harassment in violation of R.C.
      2917.21(A)(3), and having weapons while under disability in violation
      of R.C. 2923.13(A)(2). Several of the charges included one and three-
      year firearm specifications as well as the five-year, “drive by shooting,”
      specification.

      On April 29, 2019, Read-Bates pleaded guilty to amended indictments.
      In Case No. CR-18-630595, he pleaded guilty to one count of escape. In
      CR-18-633822, he pleaded guilty to the following: one count of
      felonious assault, with a one-year firearm specification and forfeiture
      specification; discharge of a firearm on or near prohibited premises,
      with a one-year firearm specification; and tampering with evidence. In
CR-18-635189, he pleaded guilty to attempted trafficking and one
count of drug possession. In CR-19-636650, Read-Bates pleaded guilty
to the following: one count of improperly discharging into a habitation,
with a three-year firearm specification; domestic violence; one count of
felonious assault, with a three-year firearm specification; discharge of
a firearm on or near prohibited premises, with a three-year firearm
specification; endangering children; telecommunications harassment;
and having weapons while under disability. The state agreed to nolle
the remaining charges and specifications.

On May 14, 2019, Read-Bates filed a motion to withdraw his guilty plea,
stating that he now “believes he has legitimate defenses” and wishes to
go to trial. In the motion, defense counsel explained that Read-Bates
“felt pressured by having inadequate time to recalibrate his defense
strategy against the stark backdrop of potential decades in prison.” In
response, the state provided a recording of Read-Bates’s jailhouse
phone call in which Read-Bates stated that he filed a motion to
withdraw for the purpose of attempting to obtain a better plea deal.

On June 17, 2019, before sentencing, the court addressed Read-Bates’s
motion to withdraw and his motion to obtain new counsel. The trial
court then denied the motion to withdraw and rescheduled sentencing
to permit Read-Bates to obtain new counsel. On June 24, 2019, Read-
Bates advised the court that he needed more time to obtain counsel.
The court once again continued the sentencing.

On June 27, 2019, Read-Bates appeared for sentencing. Prior to
imposing sentence, the trial court heard from Read-Bates, defense
counsel, and the prosecutor on Read-Bates’s request to withdraw the
guilty plea and the impending sentence. Thereafter, the court imposed
sentence on each case.

In CR-18-630595, the court imposed a prison sentence of 12 months,
to be served concurrently with the other cases. In CR-18-633822, the
court imposed a prison term of 5 years on Count 2, to be served prior
to and consecutive to the one[-]year firearm specification; 30 months
on Count 5, served prior to and consecutive to the one-year firearm
specification; 30 months on Count 7. The court ordered all sentences
in this case to be served concurrently with each other. In CR-18-
635189, the court imposed a sentence of 12 months, to be served
concurrently with the other cases. In CR-19-636650, the court imposed
the following prison sentence: 5 years on Count 1, to be served prior to
and consecutive to the three-year firearm specification; 180 days on
       Count 3; 5 years on Count 5, to be served prior to and consecutive to
       the three-year firearm specification; 30 months on Count 8, to be
       served prior to and consecutive to the three-year firearm specification;
       180 days in jail on Counts 9 and 10; 30 months on Count 11. The court
       ordered the firearm specifications in Count 1 and Count 5 to be served
       consecutively to each other and all other sentences in this case to be
       served concurrently with each other.

       The court then ordered the sentences in CR-18-633822 and CR-19-
       636650 to be served consecutively to each other, and it made
       consecutive sentence findings. Thus, the trial court imposed an
       aggregate prison sentence of 17 years.

Id. at ¶ 2-12.

                 In his direct appeal, appellant assigned two errors for review: (1) he

was denied due process of law when the court did not conduct an actual hearing on

his motion to withdraw his plea; and (2) he was denied due process of law when his

consecutive sentence was based on judicial factfinding. The court found no merit to

either assigned error and affirmed the judgment of the trial court. Id.

                 Over a year later, appellant filed a second motion to withdraw guilty

plea, arguing that his pleas were not made knowingly, intelligently, and voluntarily

because he is actually innocent and was denied the effective assistance of counsel.

The trial court denied the motion without hearing. Appellant then filed the instant

appeal, raising two assignments of error for our review:

       1. The trial court erred by denying the appellant’s motion to withdraw
       plea.

       2. The trial court abused its discretion by failing to hold a hearing on
       the appellant’s motion to withdraw plea.
                              II. Law and Argument

             “We review a trial court’s decision to deny a defendant’s postsentence

motion to withdraw a guilty plea under an abuse of discretion standard.” State v.

Simmons, 8th Dist. Cuyahoga No. 109786, 2021-Ohio-1656, ¶ 19. “We likewise

review a trial court’s decision whether to hold a hearing on a postsentence motion

to withdraw a guilty plea for an abuse of discretion.” Id. at ¶ 20.

             “The term ‘abuse of discretion’ connotes more than an error of law or

judgment; it implies that the court’s attitude is unreasonable, arbitrary or

unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).

             A motion to withdraw a guilty plea is governed by Crim.R. 32.1. This

rule provides: “A motion to withdraw a plea of guilty * * * may be made only before

sentence is imposed; but to correct manifest injustice the court after sentence may

set aside the judgment of conviction and permit the defendant to withdraw his or

her plea.” “The defendant bears the burden of establishing the existence of ‘manifest

injustice.’” State v. Hobbs, 8th Dist. Cuyahoga No. 109706, 2021-Ohio-852, ¶ 6,

citing State v. Smith, 49 Ohio St.2d 261, 361 N.E.2d 1324 (1977), paragraph one of

the syllabus. “Manifest injustice is ‘a clear or openly unjust act,’” “that is evidenced

by ‘an extraordinary and fundamental flaw in the plea proceeding.’” Simmons at

¶ 20, quoting State ex rel. Schneider v. Kreiner, 83 Ohio St.3d 203, 208, 699 N.E.2d

83 (1998); State v. McElroy, 8th Dist. Cuyahoga Nos. 104639, 104640, and 104641,

2017-Ohio-1049, ¶ 30.
             Appellant filed his second motion to withdraw his guilty plea over two

years after his plea and sentencing and more than a year after his conviction and

sentence were affirmed by this court. However, “a trial court has no jurisdiction to

consider a defendant’s motion to withdraw his or her guilty pleas under Crim.R. 32.1

after a court of appeals has affirmed the defendant’s convictions.” Simmons, 8th

Dist. Cuyahoga No. 109786, 2021-Ohio-1656, at ¶ 21.

             In State ex rel. Special Prosecutors v. Belmont Cty. Court of Common

Pleas Judges, 55 Ohio St.2d 94, 97-98, 378 N.E.2d 162 (1978), the Supreme Court

of Ohio explained:

      Crim.R. 32.1 does not vest jurisdiction in the trial court to maintain and
      determine a motion to withdraw the guilty plea subsequent to an
      appeal and an affirmance by the appellate court. While Crim.R. 32.1
      apparently enlarges the power of the trial court over its judgments
      without respect to the running of the court term, it does not confer
      upon the trial court the power to vacate a judgment which has been
      affirmed by the appellate court, for this action would affect the decision
      of the reviewing court, which is not within the power of the trial court
      to do.

              Accordingly, after this court affirmed appellant’s convictions in Read-

Bates I, Crim.R. 32.1 did not vest jurisdiction in the trial court to maintain and

determine his subsequent motion to withdraw his guilty plea. Consequently, the

trial court did not abuse its discretion when it denied appellant’s motion to withdraw

his guilty plea without a hearing. Both of appellant’s assignments of error are

therefore overruled, and the judgment of the trial court is affirmed.

             Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK DANIEL CELEBREZZE, III, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
MARY J. BOYLE, J., CONCUR